DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 1-20 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A semiconductor package, comprising: a first substrate; a second substrate; a conductive component disposed between the first substrate and the second substrate, wherein the first substrate and the second substrate are separated from each other by an interval; an electronic component disposed within the interval; and a passive component disposed within the interval; wherein the conductive component comprises two ends connecting the first substrate with the second substrate respectively, wherein the interval comprises space which is not filled up with physical material” as recited claim 1, “A semiconductor package, comprising: a first substrate including a first outermost conductive layer; a second substrate including a second outermost conductive layer; a conductive component disposed between the first substrate and the second substrate, wherein the first substrate and the second substrate are separated from each other by an interval; an electronic component disposed within the interval; and a passive component 
            Claims 2-19 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2018/0061807 A1), Anderson et al. (US 2019/0116670 A1).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848